Exhibit 10.1

 

An Agreement

 

Made and entered in 4th on this day of March, 2016

 



By and between:   My Size, Inc. (Corp id #510394637)           A company
incorporated in Delaware US,           Having its principal offices at 3 Arava
St., Airport City, Israel           (Hereinafter referred to as “The Company /
Mysize”)

 

    On one side

 

And:

 

  LSY International, Inc. (EIN 61-1220393) DBA Yudovsky Fur and Leather    
Having its principal offices at 4175 Westport Road STE 204 Louisville, Ky 40207
(Hereinafter referred to as “The Client / Commissioning”)

 

    On the other side



 

WHEREAS Mysize developed a platform which enables to collect and adjust physical
human measurements and sizes in order to match them with different types of
clothing items (Hereinafter referred to as “The Technology”), created and / or
marketed via retail clothing stores and / or electronic online shopping sites;

 



 1 

 

 

WHEREAS Mysize is the sole owner of The Technology including exclusive rights of
use and benefit of the intellectual and industrial property rights of Mysize
Platform, as detailed in the amended form 10 attached to Mysize reports filed
with the American SEC concerning the nature of the Technology and its
characteristics as well as the form and location of registering Mysize' rights
of the Technology

 

WHEREAS The Client specializes in marketing, sales and distribution of various
industries and products. Among other things, Client is the beneficial owner and
distributer of Yudovsky Fur and Leather which markets luxury hand-made outerwear
made of fur, sheerings, alpaca cashmere and Leather, mostly via an electronic
online shopping site, named "www.YFUR.com";

 

WHEREAS The Client has contacted Mysize in order to get a limited and designated
license to use The Technology in order to sell the clothing items to its
customers, and Mysize has agreed to provide the above license as mentioned, all
subject to the terms and conditions of this Agreement;

 



 2 

 

 

NOW, THEREFORE, it was agreed, declared and stipulated by the parties as
follows:

 

1. The introduction of this agreement and its appendices are an integral part
thereof.

 

2. Terms of engagement:

 

  2.1. Mysize will provide the Client with a limited and unique license for use
and implementation of the Technology in its marketing, distribution and sale
systems including the sale system of The Client’s online websites on the
Internet.

 

  2.2. Implementation and integration of the Technology in the Client’s
marketing and sales systems will be made by Mysize and for that purpose, the
Client will provide Mysize with the entire knowledge, full data and information
the Client holds regarding the clothing items it is marketing, including any
type of catalogues, marketing and sale methods of these items, instructions
regarding products sizes provided to each one of the clothing manufacturers
providing the products to the Client, details of designers providing services to
the Client and the different ways to contact each one, full details regarding
the Client’s customers characterization, customers segmentation based on
parameters defined by Mysize, data regarding sales volumes and its
characterization by categories defined by Mysize, the number of products recall
and their characterization, data regarding purchasing habits of the Client’s
customers as well as feedbacks and opinions related to purchasing of products
marketed by the Client, and any other information and / or data and / or
additional details required by Mysize.

 



 3 

 

 

  2.3. The Client hereby acknowledges that the conditions for optimal and
accurate implementation and operation of the Technology as such which meets the
Client’s demand, is providing all required data to Mysize as detailed above,
therefore the client commits to providing Mysize with all data detailed in
section 2.2 above fully, as well as any other given data or information required
by Mysize at any given point of the Technology installation and implementation
in the Client’s marketing and sale systems.

 

  2.4. It is hereby clarified that any delay in providing of the foregoing data
and / or other detail necessary for Mysize to carry out the installation and
implementation process of the Technology would lead to a delay in process
completing and the end date will be postponed according to the timeframe of the
delay in providing data and information by the Client.

 

  2.5. As part of the installation and implementation process Mysize will
establish a system for reception, control and monitoring of all people using and
/ or assisted by and / or analyzing the usage methods and implementation of the
Technology, and this system will receive and collect data regarding the identity
of users and / or applicants, their characterization, sizes and / or any other
details given by them. This database will be within a mutual possession and
ownership of Mysize and the Client, and both Mysize and the Client can use it as
it sees fit for any purpose, as long as database will not be exposed and / or
partially and / or fully transferred to entities competing with the Client,
dealing exclusively and specifically in sales and marketing of upper luxury
clothing products made of the raw materials specified in section 3.4 below.

 



 4 

 

 

Mysize will be the sole responsible for operating the above database and make
sure, however necessary, to receive any permit and / or license required for
operation and / or existence of this database, and is hereby dismissing the
Client from any responsibility or liability regarding this database and / or its
operation.

 

  2.6. During installation and implementation process Mysize will do its best to
provide the Client with all of its professional knowledge and experience in
order to improve, optimize and promote the Client’s electronic sales website and
offer the Client with possible ways and solutions to implement them in order to
make the website more accessible, more usable, user friendly and more
attractive.

 

In addition, Mysize will develop means and mechanisms designed to attract the
Client’s customers’ attention and convince them to purchase additional items and
products from the Client’s manufacture, in order to increase the Client’s sales
volume through its online sales websites.

 

These services will be given to the Client without any additional consideration
on his part.

 

  2.7. The Technology installation and implementation process in the Client’s
systems will be done within 4 months starting the agreement signature date, and
as agreed and conditioned in section 2.4 above.

 



 5 

 

 

  2.8. Installation and implementation process will be executed by Mysize
employees only and at its own expenses, during which Mysize will be provided
with the required data and information as specified above, in form and manner
prescribed by Mysize and, when necessary, the Client’s employees and temporary
service providers shall be available to answer questions and provide details and
data as required by Mysize as well as meet with Mysize representatives if needed
for providing of details and data as specified.

 

  2.9. During installation and implementation process, tests and trials will be
made for analysis and examination of installation process, implementation
progress and results, and the Client shall cooperate with Mysize and provide
Mysize with all means and infrastructures required for execution, monitoring,
follow-up and control of these tests and their results.

 

  2.10. Mysize will inform the Client regarding the completion date of the
Technology implementation and installation process, where a 60-days period of
system trial period will begin, during which training and detailed
demonstrations will be given to the Client and / or its service providers
regarding usage and implementation of the Technology, presenting and publishing
the Technology to the Client’s customers and making it available to them, data
processing and syncing of the Technology with the Client’s data and information.



 



 6 

 

 

During the trial period, mutual monitoring and control will be made by both
Mysize and the Client regarding the Technology implementation, its functioning
and the received results, and the Client may provide any comments and / or point
out any required correction and / or improvement while Mysize, in accordance
with limitations of the Technology itself and subjected to the limitations of
the system in which it operates within and to which it is linked, will handle,
improve and optimize the system’s functionality following the Client’s comments,
as far as it is possible as stated.

 

The trial period will be finished once confirmation is received by both sides,
that the implementation of the Technology in the Client's systems is meeting the
indications and criteria detailed in appendix A of this Agreement, and after the
completion of the implementation and installation process and by the end of the
trial period as stated, the Technology usage license period will begin as
detailed in section 3.1 below.

 

The date when the trial period will be successfully completed will be deemed the
effective date of this agreement (the “Effective Date”)

 

3. Engagement and agreement period

 

  3.1. Mysize will provide the Client with a limited and unique license for
usage of the Technology and its implementation in the Client’s marketing,
distribution and sales systems including the Client’s online sales systems,
starting after the completion of the Technology implementation and installation
process completion inside the Client’s systems as detailed in section 2.2 above,
and after the completion of the 60-days trial system as detailed in section 2.10
above, as long as this Agreement remains valid and will not be canceled by
either party as set out in section below.

 



 7 

 

 

  3.2. During license period the Client is entitled to use the Technology in
accordance with the guidelines and training provided, and to provide its
customers the required access for purchasing and adjusting products offered by
the Client in sale locations including electronic stores managed by the Client
on the internet.

 

  3.3. Detailed instructions will be delivered to the Client regarding the
conditions to be set for customers prior to the Technology usage and the Client
commits to inform the customers that the customers commit to fulfilling and
maintaining these conditions, and prevent any potential violations thereof and /
or bypassing.

 

  3.4. It is hereby agreed that Mysize will provide the Client with exclusive
use of the Technology, (hereinafter the “Exclusivity”).The Exclusivity will only
apply to the use of the Technology specifically for luxury outerwear clothing
products made of these raw materials, and these materials only: Furs, Sheerings,
Alpaca, Cashmere, and Leather (“Luxury Outerwear”). The Exclusivity will only
apply to entities which market solely and exclusively Luxury Outerwear products.

 



 8 

 

 

For the avoidance, It is hereby clarified, that during the entire period of
Exclusivity, Mysize will not sell the Technology nor will grant a Technology
usage license to any entity which exclusively and solely markets Luxury
Outerwear. However, the Exclusivity will NOT apply to any entity which markets
other fashion apparel along with Luxury Outerwear, whereby Mysize will reserve
the right to sell them their Technology.

 

Exclusivity will also apply to Luxury Outerwear which is uniquely and is custom
tailored specifically for a designed match for the client by prestigious
designers.

 

  3.5. The Exclusivity will be granted to the Client in exchange for the agreed
consideration set forth in this section.

 

The Exclusivity will be granted to Client only if the following targets are met:
(1) For a period of 24 month commencing from the Effective Date (as defined in
section 2.10 above) the consideration paid to Mysize, pursuant to section 4.1.2
below, will produce Mysize with a minimum income of $1,000,000; and, (2) a
minimum income of $5,000,000 which will be paid to Mysize for every consecutive
year thereafter (collectively the “Mysize Minimum Income”). Mysize will continue
providing Client with the Exclusivity for as long as, and provided that, the
Mysize Minimum Income is met.

 

In order to maintain the Exclusivity, the Client will be permitted to complete
the Mysize Minimum Income with his own capital in order to maintain the
Exclusivity.

 



 9 

 

 

  3.6. It is hereby declared and agreed upon by both parties that provided that
the Client’s activity will not yield Mysize with the Revenue Target values as
specified above by the end of each annual engagement, the exclusivity provided
to the Client according to this Agreement will be immediately terminated, and
Mysize shall be entitled to market and distribute the Technology to any person
and any entity including designated entities exclusively dealing with selling
clothing items similar to those sold and / or marketed by the Client, including
such made of the raw materials made specified above.

 

For the avoidance of any doubt, it is hereby clarified that has the exclusivity
been canceled as stated in this section, the client's right to keep using the
Technology according to the conditions of this Agreement and based on the
payments to Mysize due to this agreement, will not be harmed and / or
diminished.

 

  3.7. It is hereby declared and agreed upon by both parties that the
exclusivity provided to the Client in accordance with the conditions specified
above is limited only to designated entities exclusively engaged in marketing
and distribution of upper luxury clothing products and solely regarding products
made of the four raw materials specified above.

 

The exclusivity shall not apply to any entity or a person which is not
exclusively designated to marketing, distribution and sales of upper luxury
items including all apparel chains engaged with marketing, distribution and
sales of general clothing and in addition it shall not apply to any entity or
person engaged in the marketing and distribution of non-luxurious upper clothing
and / or which is not majeure does not made of the four raw materials mentioned
above.

 



 10 

 

 

  3.8. The Client hereby commits to include all Technology’s characteristics,
performances, advantages and the added value it provides to customers involved
in purchasing Mysize products in any campaign taking place in any media that the
customer will conduct and / or purchase for the business and / or products it is
selling, marketing and distributing. The Technology’s characteristics,
performances and advantages of its usage and implementation will be mentioned in
every publication as specified to increase customers’ recognition and awareness
of the Technology and its usage possibilities, advantages and benefits. The
Client hereby declares that the exclusivity provided to it as stated in this
Agreement, is based on the commitment to conduct advertisement campaigns
periodically and continuously, where publication of the Technology and its
performances will be included as specified.

 

  3.9. This Agreement remains valid unless one of the parties informs its desire
to terminate the engagement according to this Agreement in a prior notice,
delivered to the other party 90 days in advance prior to the designated
engagement termination date.

 

Notwithstanding the provisions above, it is hereby clarified that as long as the
Client is meeting the revenue goals set forth in Section 3.5 above, Mysize will
not be entitled to cancel this agreement unless it was violated by the Client.

 



 11 

 

 

  3.10. Upon legally completion of the Agreement period once cancelled as
detailed above, Mysize is allowed to disconnect, remove and / or freeze the
Technology implementation and activity in the Client’s systems and the Client
will not take upon any action and / or cause any prevention designed to delay
and / or damage the Technology disconnection and removal process from the
Client’s systems and servers.

 

In addition and / or for the avoidance of any doubt, upon completion of the
Agreement period once cancelled legally as specified, the Client will hold no
privilege regarding the Technology and / or any system or application derived
from it and / or branching from it as well.

 

4. Consideration

 

  4.1. In exchange of the provided privilege for use of Technology as specified
in this

 

Agreement, the Client will forward Mysize with the following payments:

 

  4.1.1. A fixed payment for the Technology implementation and installation
projects in the Clients marketing and sales systems as specified in section 2
above for a total of $100,000 to be paid on the following dates and rates:
$10,000 upon signing this Agreement;

 

$30,000 upon actual beginning of installation and implementation project;

 

$20,000 upon completion of Technology installation and implementation project;

 

$40,000 upon completion of Technology trial period as specified in section 2.10
above.

 



 12 

 

 

  4.1.2. On top of the above mentioned amount Mysize will be paid 7.5% of
transactions value of any product and item of any kind that is marketed and sold
by the Client in any method throughout the entire engagement period as specified
in this Agreement.

 

  4.2. Mysize will establish a reception and control systems for all executed
transactions, and once a month Mysize will send to the Client a transactions
report regarding this month. Based on the report issued to the Client, the
agreed payment will be provided to Mysize as specified in section 4.1.2 above
within 10 days from the day that report was issued to the Client.

 

The Client hereby consents that the data received by the control system, will
bind both parties regarding any account settling they may have referring to the
exchange decided upon in this Agreement, and these data will form the sole base
for the exchange Mysize is entitled to according to this Agreement.

 

5. Support and Maintenance Services

 

  5.1. Mysize will provide the Client with support and maintenance services for
the Technology, its activity and its modification to the Client’s marketing and
sales systems throughout the entire Agreement period.

 



 13 

 

 

  5.2. As part of support and maintenance services Mysize will handle any report
regarding a malfunction and / or an error in the Technology implementation and /
or activation, and will provide a response to any necessity raised by the
customer regarding the technology and its implementation.

 

In addition Mysize will be responsible for the Technology update as it may be
necessary, according to Mysize’ sole discretion.

 

Support and maintenance services will be provided from Mysize offices via Mysize
servers and upon requirement by phone and / or email services.

 

  5.3. In respect of maintenance and support services, the Client will pay a
fixed amount by the rate of 2,500$ per month, starting the completion of the
system trial period as set forth in Section 2.10 above (equals to 1/4 of a
full-time job). Support and maintenance services are based on allocation of one
Mysize employee whose designated position will be specified as providing support
and maintenance as mentioned above. As it may be needed, allocation of
additional employees for support and maintenance services will increase payment
for these services based on the rate of 2,500$ per employee (equals to 1/4 of a
full-time job).

 

6. Intellectual Property and Confidentiality

 

  6.1. All technology rights and everything branching out of it including its
content, database, activation codes and any other details as well as any
document and/or hardware implemented in the systems and/or servers of the Client
(hereinafter “Mysize Intellectual Property”) is the sole property of Mysize and
considered a protected Trade secret.

 



 14 

 

 

In addition it is hereby agreed that all data received by Mysize as a result of
Technology use and/or implementation, including details referring to Technology
users’ identity and details provided by them are the sole, mutual property and
proprietary of Mysize and the Client as detailed in section 2.5 above. The
database will be given to the Client through magnetic media or any other method
by the Client's choice.

 

  6.2. The Client hereby commits not to copy and / or photograph and / or use
Mysize Intellectual Property as well as not to change and / or hack and / or
broadcast Mysize Intellectual Property and / or use it to create derivatives and
/ or grant a license and / or provide access and / or transfer any right to any
third party in Mysize Intellectual Property.

 

  6.3. The Client hereby declares it was informed that its signature on this
confidentiality section is a basic prerequisite condition for Mysize’ agreement
of engagement via this Agreement and that violation of this section by the
Client will result in the immediate termination and that is without derogating
from any other right Mysize may have against the customer for such violation.

 



 15 

 

 

7. Mysize’ Responsibility

 

  7.1. It is hereby clarified that some of the services provided via the
Technology includes third parties involvements among other things and Mysize
holds no liability for any action or omission made by these third parties and
will not stand responsible for any damage and / or loss and / or violation and /
or expense caused as a result and / or related to any action or omission as
mentioned.

 

  7.2. Mysize holds no liability in any form to the hardware used by the Client
upon which the Technology will be implements and it is the Client’s
responsibility to take care of the appropriate service agreements and warranties
for any case of failure and / or malfunction and / or a problem related to the
hardware used by the Client upon which the Technology will be implemented.

 

  7.3. Mysize will be responsible to any damage and / or loss and / or expense
caused directly by a discovered and / or incurred defect and / or deficiency in
the Technology itself and is committed to indemnify the Client for any payment
and / or expense the Client need to pay and / or carry due to damage as stated.

 

8. Miscellaneous

 

  8.1. The Client may not transfer and / or assign its rights and / or
obligations of this Agreement to any person and / or entity, unless received
Mysize’ consent. In the event thatClient transfers his rights under this
Agreement to a third party, all or part of these rights, Mysize’s rights for
revenues under the terms of this Agreement will be preserved. Also, in the event
thatMysize shall transfer its rights under this Agreement to a third party, the
Client's rights to use and apply the Technology and the exclusivity right under
the terms of this Agreement will be preserved.

 



 16 

 

 

  8.2. It is hereby clarified that relations between the Agreement parties are
an Independent Contractor – Client relations and there are nor will be any
employee-employer relations between Mysize and the Client and/or Client
employees.

 

  8.3. This agreement reflects full and all agreements between the parties
thereto, including all parties’ representatives and / or respective agents, and
is eliminating any other agreement, display or understanding made, if at all,
prior to its signature.

 

  8.4. In case any of the parties failed to enforce, or delayed to enforce any
of the rights provided by this Agreement and/or by law, whether in a specific
incident or a series of incidents, this shall not be considered a waiver of this
right or any other rights.

 

  8.5. Jurisdiction authority in any dispute arising from this agreement, its
existence, its violation or interpretation, shall be subjected to the relevant
competent court in the Tel Aviv –Jaffa district under Israeli law.

 



 17 

 

 

  8.6. In the event that one or more of the Agreement provisions shall be
interpreted as illegal or null by a court of law or by any other judicial
tribunal, such decision shall not prejudice the binding validity of the
remaining provisions of this Agreement. However, this provision does not release
any of this Agreement's parties from liability for violating representations
under this Agreement.

  

  8.7. This Agreement's parties' addresses are as detailed in first page of this
Agreement. Any notification according to this agreement will be delivered in
person or via registered mail or by fax. A notice sent via registered mail to
the registered addresses above will be deemed to have reached its destination
after 72 hours from launch from the relevant Israeli post office. A notice given
in person or by fax will be deemed as received on the same date it was delivered
to the parties' addresses.

 

IN WITNESS HEREOF, the Parties hereto have signed today: March 4, 2016

 

[ex10i_001.jpg]

 

18



 

 

 